                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           MCALLEN DIVISION

 UNITED STATES OF AMERICA,                       §
         Plaintiff,                              §
                                                 §
 v.                                              §    CIVIL ACTION NO. 7:20-cv-00091
                                                 §
 2.726 ACRES OF LAND, MORE OR LESS,              §
 SITUATE IN HIDALGO COUNTY, STATE                §
 OF TEXAS, AGUINALDO VILLARREAL,                 §
 et al.,                                         §
          Defendants.                            §

                           DECLARATION OF TAKING

       I, Loren Flossman, Acquisition Program Manager, Wall Program Management Office,

U.S. Border Patrol Program Management Office Directorate, U.S. Border Patrol, U.S. Customs

and Border Protection, Department of Homeland Security, under the authority delegated to me

by the Act of Congress approved November 25, 2002, as Public Law 107-296, 116 Stat. 2311

and codified at 6 U.S.C. §§ 202, 251, and 557, which transferred certain authorities of the

Attorney General to the Secretary of Homeland Security; and by DHS Delegation No.

7010.3(II)(B), which delegated land acquisition authority from the Secretary of Homeland

Security to the Commissioner of U.S. Customs and Border Protection; and by CBP Delegation

18-200, which delegated land acquisition authority of $5 million dollars or less to the

Acquisition Program Manager, Wall Program Management Office, U.S. Border Patrol Program

Management Office Directorate, U.S. Border Patrol; do hereby declare that:

1.     The authority for the acquisition of the estate in the property taken is set forth in

       Schedule A.
2.     The public purpose for which the property is taken is set forth in Schedule B.

3.     The legal description of the property taken is set forth in Schedule C.
4.     A map or plat showing the land being taken is set forth in Schedule D.
5.     The estate taken in the property is set forth in Schedule E.
6.     The amount estimated to be just compensation for the taking, which sum I caused
       to be deposited in the Registry of the Court for the use and benefit of the persons
       entitled to it, is set forth in Schedule F. I am of the opinion that the ultimate award
       for the taking will be within the limit prescribed by law on the price to be paid for
       it.
7.     The names and addresses of known parties who have or may claim an interest in
       the property are set forth in Schedule G.
8.     The United States of America made best efforts to negotiate acquisition of the
       property interest sought prior to filing this condemnation action.


       I, Loren Flossman, Acquisition Program Manager, Wall Program Management

Office, U.S. Border Patrol Program Management Office Directorate, U.S. Border Patrol,

U.S. Customs and Border Protection, Department of Homeland Security, state and

declare that the property rights acquired are taken in the name of and for the use of the

United States of America under the authority and for the public purpose stated herein.


       IN WITNESS WHEREOF, the United States of America, by direction of the

Secretary of the Department of Homeland Security and the Chief, U.S. Border Patrol,

                                                                                  26
U.S. Customs and Border Protection, hereunto authorized, subscribes his name this ____

        March
day of ______________, 2020 in the City of Washington, District of Columbia.
